DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
          This office action is responsive to a preliminary amendment filed 4/15/2022. As directed by the amendment, claims 1 and 4-8 were amended, claims 2-3 and 9 were cancelled, and no new claims were added. Thus, claims 1 and 4-8 are presently pending in this application.   

Drawings
The drawings are objected to because in fig. 1a, 1b, 1c, 2, 3a, 3b, 3c, 4, 5 and 5a, the outlines of the drawings are dotted/dashed lines which makes the drawings unclear. Every line, number, and letter must be durable, clean, black, sufficiently dense and dark, and uniformly thick and well defined and any text shown in a figure must be made legible. Additionally, the weight of all lines and letters must be heavy enough to permit adequate reproduction. See PCT rule 11, section 11.13(a). 

Claim Rejections - 35 USC § 112
          The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation “the at least first rib” (line 13) lacks proper antecedent basis.
Regarding claim 1, the limitation “the at least second rib” (line 16) lacks proper antecedent basis. 
Any remaining claims are rejected for their dependency on a rejected base claim. 
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mittelstadt (2006/0090754).

    PNG
    media_image1.png
    949
    814
    media_image1.png
    Greyscale

Regarding claim 1, Mittelstadt discloses a half mask face piece (entire device 10 shown in fig. 1 minus the filter 14, paragraph 0035, Mittelstadt discloses that the mask body 12 is a “half mask”) comprising of a twist and click locking mechanism (35 and 58 comprising 38, 34, 54, 42, 36’, 62, 61, 64, 65, see figs. 4-5 and 7, paragraph 0037) comprising: an inner yoke fitting part (18/16 and 35, as shown 12 and 13 is used to join the half mask to the filter, therefore, it is an inner yoke fitting part, see figs. 1-4) having a threaded circular joint (35 comprising 38, 34, 54, 42, 36’, see fig. 4, paragraph 0037), a replaceable non symmetrical filter (14, see fig. 5, as shown, 14 is non symmetrical since one side comprises male thread 58, 62, 61, 65, 64, 60, while the opposite side does not have a male thread, see fig. 1 for reference) having a threaded circular joint (58 comprising 62, 61, 65, 64, 60, fig. 5); wherein the inner yoke and the replaceable non symmetrical filter are arranged to permit a user to place the replaceable non symmetrical filter (14, see fig. 5, as shown, 14 is non symmetrical since one side comprises male thread 58, 62, 61, 65, 64, 60, while the opposite side does not have a male thread, see fig. 1 for reference) with the threaded circular joint (58 comprising 62, 61, 65, 64, 60, fig. 5) having a non symmetrical filter geometry (see figs. 1 and 4) at any start location/position at any place on a threaded circular joint (35 comprising 38, 34, 54, 42, 36’, see fig. 4, paragraph 0037) of the inner yoke fitting part (18/16 and 35, as shown 12 and 13 is used to join the half mask to the filter, therefore, it is an inner yoke fitting part, see figs. 1-4) of the half mask face-piece and twist or rotate the non symmetrical filter in a circular clockwise direction to lock the non symmetrical filter on the threaded circular joint of the inner yoke fitting part at an end position until an audible clicking sound is emitted from the threaded circular joint giving the user an evident lock feel (see paragraph 0040, Mittelstadt discloses that to join the filter to the mask body, the filter 14 would be rotated clockwise while the body 12 is stationary, Mittelstadt further discloses in paragraph 0040, that “at the completion of the rotation, the male portion 38 of the détente on the first threaded portion 34 reaches a female portion 64 (fig. 6) of the détente, causing a snap action as the male portion 38 of the détente falls into the female portion 64 (fig. 6) of the détente on the filter cartridge thread 60 (fig. 6)”, the snap action is considered as click action, which would give the user an evident lock feel. 
Mittelstadt further discloses at least one locking element (the female portion 64 of the thread 60, see the annotated-Mittelstadt fig. 5 above, see fig. 5, paragraph 0038) on the at least first rib aligned on the threaded circular joint (58, fig. 5, paragraph 0038) of the non symmetrical filter (14) locks with an at least one stopper (male portion of détente 38 that engages with the recess/female portion of 64, fig. 4, see paragraphs 0037-0038 and 0040) on the threaded circular joint (35) of the inner yoke fitting part (18/16 and 35, see paragraph 0040, Mittelstadt discloses that the détente 38 locks with the female portion 64 of thread 60).
Mittelstadt further discloses an at least one protrusion (see the annotated-Mittelstadt fig. 5 above) on the at least second rib aligned on the threaded circular joint (58 comprising 62, 61, 65, 64, 60, fig. 5) of the non symmetrical filter (14) locks with an at least one gap (gap surrounding détente 38 that adjacent to the protrusion as shown in the annotated-Mittelstadt fig. 5 above, fig. 4, see paragraphs 0037-0038 and 0040) on the threaded circular joint (35) of the inner yoke fitting part (18/16 and 35, see paragraph 0040, Mittelstadt discloses that the détente 38 locks with the female portion 64 of thread 60).
Regarding claim 4, Mittelstadt discloses that the locking allows the user to easily maintain the position of the non symmetrical filter (14) irrespective of the start position from where the user places and twists or rotates the non symmetrical filter until the locking end position on the inner yoke fitting part (see paragraph 0040, the installation of the filter is clockwise utilizing female and male threads, therefore, the user can place the filter at any location to twist the filter 14 and male thread 58, and once locked, due to the détente 38 locking onto 64, the locking would make it easy for the user to maintain the position of the non symmetrical filter 14).
Regarding claim 5, Mittelstadt discloses that the locking will prevent the non symmetrical filter (14) to come out easily as the inner yoke fitting part shows resistance, unless the wearer himself applies a sufficient force to remove the non symmetrical filter from inner yoke fitting part (18/16 and 35) of half mask face-piece (see paragraph 0040, Mittelstadt discloses that the détente 38 locks into 64 and is removable, therefore, the locking will prevent the filter to come out easily as the fitting shows resistance and the user would have to apply a sufficient force to remove the filter).

    PNG
    media_image2.png
    508
    889
    media_image2.png
    Greyscale

Regarding claim 6, Mittelstadt discloses that the twist and click mechanism gives confidence to the user of leak free engagement with sealably secured locking of the non symmetrical filter (14) in correct position placing a major portion (the larger part in the annotated-fig. 2 above) of the non symmetrical filter in swept back position (see paragraph 0040, the twist and click mechanism comprises a snap action at the end, the snap action would give confidence to the user of a leak free engagement and perfect and proper locking of the filter in the correct position, furthermore, as shown in the annotated-Mittelstadt fig. 2 above, the larger portion (major portion) is in a swept back position).
Regarding claim 7, Mittelstadt discloses a final position of the non symmetrical filter is maintained to suit the face profile irrespective of its initial engagement7WO 2018/127939PCT/IN2018/050009 and start position of the threaded circular joint (58) of the non symmetrical filter (14) with the threaded circular joint (35) of the half mask face-piece inner yoke fitting part (18/16 and 35, see paragraph 0040, the installation of the filter is clockwise utilizing female and male threads, therefore, the user can place it at any location to twist the filter 14 and male thread 58, and when worn, relatively speaking, the filter is maintained to suit the face profile irrespective of its initial engagement and start position of the threaded circular joint 58 of the filter with the threaded circular joint 35).
Regarding claim 8, Mittelstadt discloses that the non symmetrical filter (14) is positioned and sealably secured on the inner yoke part (18/16 and 35) of the half mask face-piece with reduced slippage and quick assembly (see paragraph 0040, relatively, the threading and snapping of the filter 14 on the female thread 35 would allow the filter 14 to be positioned perfectly, correctly and easily on the inner yoke part (18/16 and 35) of the mask face piece).

Response to Arguments
The arguments to the newly added claim limitations in claims 1 and 4-8 has been addressed in the above rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Simmonds (10,105,556) is cited to show a respirator filter interface. 
	Gosweiler (2005/0102986) is cited to show an interface for a protection filter port. 
	Castiglione (9,700,743) is cited to show a respiratory mask comprising a latching mechanism. 
	Dwyer (2013/0125896) is cited to show a filter connector interface. 
Solyntjes (2005/0145249) is cited to show a filter connector interface.
Curado (6,497,756) is cited to show a filter having a connector. 
Swann (5,640,952) is cited to show a filter having a connector. 
Brostrom (RE 35,062) is cited to show a filter having a connector.
Bloomfield (5,224,474) is cited to show a connector for a mask.
Burns (5,062,421) is cited to show a filter having a connector.
Cappa (4,932,399) is cited to show a mask having a connector for a filter. 
Matheson (2,652,828) is cited to show a mask having a connector for a filter. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785